 



Exhibit 10.1
R.H. DONNELLEY CORPORATION
$1,000,000,000 aggregate principal amount of 8.875% Series A-4 Senior Notes Due
2017
REGISTRATION RIGHTS AGREEMENT
New York, New York
October 2, 2007
J.P. Morgan Securities Inc.
As Representatives of the several
     Initial Purchasers named in Schedule I
     attached hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
          R.H. Donnelley Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the initial purchasers named in Schedule I
attached hereto (collectively, the “Initial Purchasers”), $1,000,000,000
aggregate principal amount of its 8.875% Series A-4 Senior Notes Due 2017 (the
“Notes”) upon the terms set forth in a purchase agreement dated September 19,
2007 (the “Purchase Agreement”) relating to the initial placement of the Notes.
To induce the Initial Purchasers to enter into the Purchase Agreement and to
satisfy a condition of your obligations thereunder, the Company hereby agrees
with you for your benefit and the benefit of the holders from time to time of
the Notes and Exchange Notes (as defined below), as follows:
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Registration Rights Agreement dated October 2, 2007 (this “Agreement”) by
and among the Company and the Initial Purchasers, the following defined terms
shall have the following respective meanings:
          “Act” shall mean the Securities Act of 1933 and the rules and
regulations of the Commission promulgated thereunder.
          “Additional Interest” has the meaning set forth in Section 5(b)
hereof.
          “Affiliate” of, or Person “affiliated” with, any specified Person
shall mean any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by,



--------------------------------------------------------------------------------



 



-2-

or is under common control with, such specified Person. For purposes of this
definition, “control” of a Person shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled by” and “under common
control with” shall have meanings correlative to the foregoing.
          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Commission” shall mean the Securities and Exchange Commission.
          “Conduct Rules” shall have the meaning set forth in Section 4(t)
hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934 and the
rules and regulations of the Commission promulgated thereunder.
          “Exchange Notes” shall mean the notes of the Company identical in all
material respects to the Notes (except that the Additional Interest provisions,
the transfer restrictions and the restrictive legends shall be modified or
eliminated, as appropriate) and to be issued under the Indenture.
          “Exchange Offer Registration Period” shall mean the 180-day period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of such Exchange Offer Registration Statement.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Company on Form S-4 or on another appropriate form under the
Act with respect to a Registered Exchange Offer, all amendments and supplements
to such registration statement, including post-effective amendments thereto, in
each case including the Prospectus contained therein, all exhibits thereto and
all material incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include any
Initial Purchaser) that is a Broker-Dealer and elects to exchange any Notes that
it acquired for its own account as a result of market-making activities or other
trading activities (but not directly from the Company or any Affiliate of the
Company) for Exchange Notes.
          “Free Writing Prospectus” shall mean each free writing prospectus (as
defined in Rule 405 under the Securities Act) prepared by or on behalf of the
Company or used or referred to by the Company or otherwise required to be filed
by the Company pursuant to Rule 433 under the Securities Act, in each case in
connection with the sale of the Notes.
          “Holders” shall mean holders from time to time of Notes and Exchange
Notes.



--------------------------------------------------------------------------------



 



-3-

          “Indenture” shall mean the Indenture dated as of October 2, 2007,
between the Company and The Bank of New York, as trustee, under which the Notes
were issued, as amended or supplemented from time to time in accordance with the
terms thereof.
          “Initial Placement” shall mean the initial sale of the Notes to the
Initial Purchasers on October 2, 2007 pursuant to the Purchase Agreement.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Issue Date” shall mean October 2, 2007.

          “Losses” shall have the meaning set forth in Section 6(d) hereof.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount at maturity of Notes and Exchange Notes, as the case
may be, registered under a Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.
          “Notes” shall have the meaning set forth in the preamble hereto.
          “Person” shall mean an individual, trustee, corporation, partnership,
limited liability company, joint stock company, trust, unincorporated
association, union, business association, firm or other legal entity.
          “Prospectus” shall mean the prospectus included in such Registration
Statement, including any prospectus, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Notes or the Exchange Notes covered by such Registration Statement, and
all amendments and supplements thereto and all material incorporated by
reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registration Default” has the meaning set forth in Section 5(b)
hereof.
          “Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the holders of the Notes that are not prohibited
by any law or policy of the Commission from participating in such offer a like
aggregate amount of Exchange Notes in exchange for the Notes.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Notes or the
Exchange Notes pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein..



--------------------------------------------------------------------------------



 



-4-

          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” shall have the meaning set forth in
Section 3(b)(ii) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of the Notes or Exchange Notes, as applicable, on an
appropriate form under Rule 415 under the Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
          “Trustee” shall mean the trustee with respect to the Notes under the
Indenture.
          “Underwriter” shall mean any Person deemed an “underwriter,” under the
Act, of the Notes or Exchange Notes in connection with an offering thereof under
a Shelf Registration Statement.
          2. Registered Exchange Offer. (a) The Company shall, not later than
210 days following the Issue Date (or if such 210th day is not a Business Day,
the next succeeding Business Day), prepare and file with the Commission the
Exchange Offer Registration Statement, in connection with the Registered
Exchange Offer. The Company shall use its reasonable commercial efforts to cause
the Exchange Offer Registration Statement to become effective under the Act
within 270 days (or if such 270th day is not a Business Day, the next succeeding
Business Day) following the Issue Date. The Exchange Offer Registration
Statement will not be deemed to have become effective unless it has been
declared effective by the Commission.
          (b) Unless the Exchange Offer would not be permitted by applicable law
or Commission policy, upon the effectiveness of the Exchange Offer Registration
Statement, the Company shall promptly commence the Registered Exchange Offer,
and use all reasonable commercial efforts to issue, on or prior to 300 days
following the Issue Date (or if such 300th day is not a Business Day, the next
succeeding Business Day), or longer, if required by federal securities laws,
Exchange Notes in exchange for all Notes tendered for exchange in the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder electing to exchange Notes for Exchange Notes (assuming that
such Holder is not an Affiliate of the Company, acquires the Exchange Notes in
the ordinary course of such Holder’s business, is not engaged in and does not
intend to engage in and has no arrangements or understandings with any Person to
participate in the distribution of the Exchange Notes, is not a broker-dealer
tendering Notes directly acquired from the Company for its own account and is
not prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such Exchange Notes from and after their
receipt without any limitations or restrictions under the Act and under state
securities or blue sky laws.



--------------------------------------------------------------------------------



 



-5-

          (c) In connection with each of the Registered Exchange Offer, the
Company shall:
     (i) mail to each Holder of the Notes, a copy of the Prospectus forming part
of the Exchange Offer Registration Statement, together with any appropriate
letter of transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for not less than 30 days
after the date notice thereof is mailed to the Holders of Notes (or longer if
required by applicable law);
     (iii) if the Company receives notice from an Exchanging Dealer that such
Exchanging Dealer holds Notes acquired for the account of such Exchanging Dealer
as a result of market making or other trading activities, use their respective
reasonable commercial efforts to keep the Exchange Offer Registration Statement
continuously effective under the Act, supplemented and amended as required under
the Act to ensure that it is available for sales of Exchange Notes by Exchanging
Dealers during the Exchange Offer Registration Period;
     (iv) utilize the services of a depositary for each Registered Exchange
Offer with an address in the Borough of Manhattan in New York City, which may be
the Trustee or an Affiliate of the Trustee;
     (v) permit applicable Holders to withdraw tendered Notes at any time prior
to the close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open by sending to the entity specified in the
applicable Prospectus, a facsimile or letter setting forth the name of such
Holder, the principal amount of the Notes, delivered for exchange and a
statement that such Holder is withdrawing such Holder’s election to have such
Notes exchanged;
     (vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company is
conducting such Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company has not entered into any arrangement or
understanding with any Person to distribute Exchange Notes to be received in the
Registered Exchange Offer and that, to the best of the Company’s information and
belief, each Holder participating in the Registered Exchange Offer is acquiring
the Exchange Notes in the ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes; and
     (vii) comply in all respects with all applicable laws relating to each
Registered Exchange Offer.
          (d) As soon as reasonably practicable after the close of any
Registered Exchange Offer, the Company shall:



--------------------------------------------------------------------------------



 



-6-

     (i) accept for exchange all Notes, duly tendered and not validly withdrawn
pursuant to the Registered Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and letter of transmittal, which shall be
an exhibit thereto;
     (ii) deliver to the Trustee for cancellation in accordance with Section
4(r) hereof all Notes so accepted for exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver to each Holder
of Notes a principal amount of Exchange Notes equal to the principal amount of
the Notes of such Holder so accepted for exchange.
          (e) Each Holder, by tendering Notes in exchange for Exchange Notes,
acknowledges and agrees that any Broker-Dealer and any such Holder using the
Registered Exchange Offer to participate in a distribution of the Exchange Notes
(x) could not under Commission policy as in effect on the date of this Agreement
rely on the position of the Commission in Morgan Stanley and Co., Inc. (pub.
avail. June 5, 1991) and Exxon Capital Holdings Corporation (pub. avail. May 13,
1988), as interpreted in the Commission’s letter to Shearman & Sterling dated
July 2, 1993 and similar no-action letters; and (y) must comply with the
registration and prospectus delivery requirements of the Act in connection with
any secondary resale transaction and must be covered by an effective
registration statement containing the information required by Items 507 and 508
of Regulation S-K, as applicable, under the Act if the resales are of Exchange
Notes obtained by such Holder in exchange for Notes acquired by such Holder
directly from the Company or one of its Affiliates. Accordingly, each applicable
Holder participating in a Registered Exchange Offer shall be required to
represent to the Company that, at the time of the consummation of such
Registered Exchange Offer:
     (i) any Exchange Notes received by such Holder will be acquired in the
ordinary course of business;
     (ii) such Holder will have no arrangement or understanding with any Person
to participate in the distribution of the Notes or the Exchange Notes within the
meaning of the Act; and
     (iii) such Holder is not an Affiliate of the Company.
          (f) If any Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Notes constituting any portion of an unsold allotment, at the request of such
Initial Purchaser, the Company shall issue and deliver to such Initial Purchaser
or the Person purchasing Exchange Notes registered under a Shelf Registration
Statement as contemplated by Section 3 hereof from such Initial Purchaser, in
exchange for such Notes, a like principal amount of Exchange Notes. The Company
shall use its reasonable commercial efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such Exchange Notes as for Exchange Notes issued
pursuant to the Registered Exchange Offer.



--------------------------------------------------------------------------------



 



-7-

          3. Shelf Registration. (a) If (i) due to any change in law or
applicable interpretations thereof by the Commission’s staff, the Company
determines upon advice of its outside counsel that it is not permitted to effect
the Registered Exchange Offer as contemplated by Section 2 hereof; (ii) for any
other reason such Registered Exchange Offer is not consummated within 300 days
after the Issue Date (or if such 300th day is not a Business Day, the next
succeeding Business Day); or (iii) prior to the 20th Business Day following
consummation of the Registered Exchange Offer (A) any Initial Purchaser so
requests with respect to Notes that are not eligible to be exchanged for
Exchange Notes in such Registered Exchange Offer and that are held by it
following consummation of such Registered Exchange Offer; (B) any Holder (other
than an Initial Purchaser) is not eligible to participate in such Registered
Exchange Offer; or (C) in the case of any Initial Purchaser that participates in
the Registered Exchange Offer or acquires Exchange Notes pursuant to Section
2(f) hereof, such Initial Purchaser does not receive freely tradeable Exchange
Notes in exchange for Notes constituting any portion of an unsold allotment (it
being understood that (1) the requirement that an Initial Purchaser deliver a
Prospectus containing the information required by Items 507 and 508 of
Regulation S-K, as applicable, under the Act in connection with sales of
Exchange Notes acquired in exchange for such Notes shall result in such Exchange
Notes being not “freely tradeable”; and (2) the requirement that an Exchanging
Dealer deliver a Prospectus in connection with sales of Exchange Notes acquired
in the Registered Exchange Offer in exchange for Notes acquired as a result of
market-making activities or other trading activities shall not result in such
Exchange Notes being not “freely tradeable”) the Company shall effect a Shelf
Registration Statement in accordance with Section 3(b) hereof,
          (b) (i) The Company shall use all reasonable commercial efforts to
file with the Commission on or prior to 180 days after so required or requested
pursuant to Section 3, and cause to be declared effective by the Commission on
or prior to 240 days after so required or requested pursuant to this Section 3,
a Shelf Registration Statement relating to the offer and sale of the Notes or
Exchange Notes by the Holders thereof from time to time in accordance with the
methods of distribution elected by a majority of such Holders of the Notes and
Exchange Notes that are being registered and set forth in such Shelf
Registration Statement; provided, however, that in each case nothing in this
Section 3(b) shall require the filing of a Shelf Registration Statement prior to
the deadline for filing the Exchange Offer Registration Statement as set forth
in Section 2(a); provided, further, that in each case, no Holder (other than an
Initial Purchaser) shall be entitled to have the Notes held by it covered by
such Shelf Registration Statement unless such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder; and
provided, further, that with respect to Exchange Notes received by an Initial
Purchaser in exchange for Notes constituting any portion of an unsold allotment,
the Company may, if permitted by current interpretations by the Commission’s
staff, file a post-effective amendment to the Exchange Offer Registration
Statement containing the information required by Items 507 and 508 of
Regulation S-K, as applicable, in satisfaction of their obligations under this
subsection with respect thereto, and any such Exchange Offer Registration
Statement, as so amended, shall be referred to herein as, and governed by the
provisions herein applicable to, a Shelf Registration Statement. A Shelf
Registration Statement pursuant to Section 3(b) hereof will not be deemed to
have become effective unless it has been declared effective by the Commission or
is automatically effective upon filing with the Commission as provided by
Rule 462 under the Securities Act.



--------------------------------------------------------------------------------



 



-8-

          (ii) The Company shall use its reasonable commercial efforts to keep
each Shelf Registration Statement continuously effective, supplemented and
amended as required by the Act, in order to permit the Prospectus forming part
thereof to be usable by Holders for a period of two years from the original
issuance date of the Notes or such shorter period that will terminate when all
the Notes or Exchange Notes, as applicable, covered by the Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement or cease
to be outstanding (in any such case, such period being called the “Shelf
Registration Period”). The Company shall be deemed not to have used reasonable
commercial efforts to keep the Shelf Registration Statement effective during the
requisite period if it takes any action that would result in applicable Holders
of Notes or Exchange Notes covered thereby not being able to offer and sell such
Notes or Exchange Notes during that period, unless (A) such action is required
by applicable law; or (B) such action is taken by the Company in good faith and
for valid business reasons (not including avoidance of its obligations
hereunder), including the acquisition or divestiture of assets, so long as the
Company thereafter complies with the requirements of Section 4(j) hereof, if
applicable.
          4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply:
          (a) The Company shall:
     (i) furnish to each of you, not less than five Business Days prior to the
filing thereof with the Commission, a copy of each Exchange Offer Registration
Statement or each Shelf Registration Statement, as the case may be, any
Prospectus and each amendment to a Registration Statement or amendment or
supplement, if any, to a Prospectus included therein (and upon written request,
all documents incorporated by reference into a Registration Statement or a
Prospectus after the initial filing of such Registration Statement or
Prospectus) and shall use its reasonable commercial efforts to reflect in each
such document, when so filed with the Commission, such comments as you
reasonably propose within a reasonable time prior to such filing;
     (ii) in the case of each Exchange Offer Registration Statement, to the
extent permitted by the Act, include the information in substantially the form
set forth in Annex A hereto on the facing page of such Exchange Offer
Registration Statement, in substantially the form set forth in Annex B hereto in
the forepart of such Exchange Offer Registration Statement in a section setting
forth details of the Exchange Offer, in substantially the form set forth in
Annex C hereto in the underwriting or plan of distribution section of the
Prospectus contained in such Exchange Offer Registration Statement, and in
substantially the form set forth in Annex D hereto in the letter of transmittal
delivered pursuant to such Registered Exchange Offer; and



--------------------------------------------------------------------------------



 



-9-

     (iii) in the case of any Shelf Registration Statement, include the names of
the Holders that propose to sell any Notes or Exchange Notes, pursuant to such
Shelf Registration Statement as selling security holders and the applicable
information required by Item 507 of Regulation S-K as provided by the Holders.
          (b) The Company shall advise you, the Holders of the Notes or the
Exchange Notes covered by any Shelf Registration Statement, as the case may be,
and any Exchanging Dealer under the Exchange Offer Registration Statement, that
has provided in writing to the Company a telephone or facsimile number and
address for notices, and, if requested by you or any such Holder or Exchanging
Dealer, shall confirm such advice in writing (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
     (i) when the applicable Registration Statement or any amendment thereto has
been filed with the Commission and when such Registration Statement or any
post-effective amendment thereto has become effective and when any amendment or
supplement to the Prospectus contained in such Registration Statement has been
filed;
     (ii) of any request by the Commission for any amendment or supplement to
the applicable Registration Statement or the Prospectus or for additional
information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the applicable Registration Statement or the initiation of any
proceedings for that purpose, including the receipt by the Company of any notice
of objection of the Commission to the use of a Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) of the Securities
Act;
     (iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and
     (v) of the happening of any event that requires any change in such
Registration Statement or the related Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading; provided, that such notice need not identify the
reasons for such event that requires such change in such Registration Statement
or related Prospectus.
          (c) The Company shall use its reasonable commercial efforts to obtain
the withdrawal of any order suspending the effectiveness of any Registration
Statement or qualification of the securities therein for sale in any
jurisdiction or the resolution of any objection of the Commission pursuant to
Rule 401(g)(2), including by filing an amendment to the Registration Statement
on the proper form, at the earliest possible time.
          (d) The Company shall furnish to each Holder of Notes or Exchange
Notes, covered by such Shelf Registration Statement, without charge, at least
one copy of such Shelf



--------------------------------------------------------------------------------



 



-10-

Registration Statement, and any post-effective amendment thereto, including,
upon written request, all material incorporated therein by reference and
exhibits thereto (including exhibits incorporated by reference therein).
          (e) The Company shall, during the Shelf Registration Period, deliver
to each Holder of Notes or Exchange Notes covered by a Shelf Registration
Statement, without charge, as many copies of each Prospectus (including each
preliminary prospectus, if used by the Company in connection with the Exchange
Offer and/or if used by the Company in connection with the resale of applicable
Notes under a Shelf Registration), included in such Shelf Registration
Statement, and any amendment or supplement thereto, as such Holder of Notes or
Exchange Notes may reasonably request. The Company consents to the use of each
such Prospectus, preliminary prospectus, if any, and any amendment or supplement
thereto in accordance with applicable law by each of the selling Holders of
securities in connection with the offering and sale of the Notes or Exchange
Notes covered by such Prospectus, preliminary prospectus, if any, or any
amendment or supplement thereto.
          (f) The Company shall furnish to each Exchanging Dealer which so
requests, without charge, at least one copy of the applicable Exchange Offer
Registration Statement and any post-effective amendment thereto, including, upon
written request, all material incorporated by reference therein, and all
exhibits thereto (including exhibits incorporated by reference therein).
          (g) The Company shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other Person required to deliver the applicable
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement, and any amendment or supplement thereto as any such Person may
reasonably request. The Company consents to the use of each such Prospectus or
any amendment or supplement thereto by any Initial Purchaser, any Exchanging
Dealer and any such other Person that may be required to deliver a Prospectus
following the applicable Registered Exchange Offer in connection with the
offering and sale of the Exchange Notes covered by the Prospectus, or any
amendment or supplement thereto, included in the Exchange Offer Registration
Statement.
          (h) Prior to the Registered Exchange Offer or any other offering of
the Notes or Exchange Notes pursuant to any Registration Statement, the Company
shall arrange, if necessary, for the qualification of the Notes or Exchange
Notes for sale under the laws of such jurisdictions as any Holder of such
applicable series of Notes or Exchange Notes shall reasonably request and will
maintain such qualification in effect so long as required; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to taxation or service of process in suits (other than those arising
out of the Initial Placement, the Registered Exchange Offer or any offering
pursuant to a Shelf Registration Statement) in any such jurisdiction where it is
not then so subject.
          (i) The Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Exchange Notes or
Notes to be issued or



--------------------------------------------------------------------------------



 



-11-

sold pursuant to any Registration Statement free of any restrictive legends and
in such denominations and registered in such names as Holders may request.
          (j) Upon the occurrence of any event contemplated by subsections
(b)(ii) through (v) above, the Company shall promptly prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered to the Holders, such Prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that the Company may suspend the use of
such Registration Statement or Prospectus, as the case may be, on two occasions,
each for a reasonable period of time, not in excess of 45 days in the aggregate
in any consecutive 12-month period if the Company determines reasonably and in
good faith that such amendment or supplement would require the disclosure of
non-public material information that, in the reasonable judgment of the Company,
would be detrimental to the Company if so disclosed or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other material transaction. In such circumstances, the period of effectiveness
of the applicable Exchange Offer Registration Statement provided for in
Section 2 hereof and the Shelf Registration Statement for the affected Notes
provided for in Section 3(b) hereof shall each be extended by the number of days
from and including the date of the giving of a notice of suspension pursuant to
Section 4(b) hereof to and including the date when the Initial Purchasers, the
applicable Holders and any known Exchanging Dealer shall have received such
amended or supplemented Prospectus pursuant to this Section 4. As soon as
practicable following receipt of notice from the Company in accordance with
Section 4(b) hereof, each applicable Holder and Exchanging Dealer agrees to
suspend use of the Prospectus for such affected Notes or Exchange Notes until
such Holder and Exchange Dealer receive copies of the amended or supplemented
Prospectus or until it receives written notice from the Company that the use of
the applicable Prospectus may be resumed.
          (k) Not later than the effective date of the Registration Statement,
the Company shall provide a CUSIP number for the Exchange Notes registered under
such Registration Statement and provide the Trustee with printed certificates
for such Exchange Notes in a form eligible for deposit with The Depository Trust
Company.
          (l) The Company shall make generally available to its security holders
as soon as practicable after the effective date of the applicable Registration
Statement and earnings statement satisfying the provisions of Section 11(a) of
the Act.
          (m) The Company shall cause the Indenture to be qualified under the
Trust Indenture Act in a timely manner.
          (n) The Company may require each Holder of Notes to be sold pursuant
to any Shelf Registration Statement, to furnish to the Company such information
regarding the Holder and the distribution of such Notes, as the Company may from
time to time reasonably require for inclusion in such Registration Statement.
The Company may exclude from such Shelf Registration Statement the Exchange
Notes of any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request and the Company shall be



--------------------------------------------------------------------------------



 



-12-

under no further obligations to such Holder to include such Holder in such Shelf
Registration Statement.
          (o) In the case of a Shelf Registration Statement, the Company shall
enter into such customary agreements and take all other appropriate actions
(including, if requested by Holders representing 10% of the principal amount of
Notes covered by such Shelf Registration Statement, an underwriting agreement in
customary form) in order to expedite or facilitate the registration or the
disposition of the Exchange Notes, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 6 (or such other provisions and procedures acceptable to the Majority
Holders and the Managing Underwriters, if any, with respect to all parties to be
indemnified pursuant to Section 6).
          (p) In the case of any Shelf Registration Statement, the Company
shall:
     (i) subject to execution of a confidentiality agreement in form and
substance reasonably acceptable to the Company and the applicable Holders, make
reasonably available for inspection by the applicable Holders of the applicable
Notes or applicable Exchange Notes to be registered thereunder, any underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of each Issuer during normal business hours at the
offices where such information is typically kept;
     (ii) cause the officers, directors and employees of the Company to supply
all relevant information reasonably requested by the applicable Holders or any
such underwriter, attorney, accountant or agent in connection with any such
Shelf Registration Statement as is customary for similar due diligence
examinations during normal business hours at the offices where such information
is typically kept; provided, however, that any information that is subject to
the confidentiality agreement referred to in Section 4(q)(i) above shall be kept
confidential by the applicable Holders or any such underwriter, attorney,
accountant or agent, unless such disclosure is made in connection with a court
proceeding or required by law, or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality; provided, further, that prior written notice shall be provided
as soon as practicable to the Company of the potential disclosure of any
information in connection with a court proceeding or required by law to permit
the Company to obtain a protective order or take such other action to prevent
disclosure of such information;
     (iii) make such representations and warranties to the applicable Holders of
the applicable Notes or applicable Exchange Notes registered thereunder and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in primary underwritten offerings and covering matters
including, but not limited to, those set forth in the Purchase Agreement as may
be reasonably requested;
     (iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to



--------------------------------------------------------------------------------



 



-13-

the Managing Underwriters, if any) addressed to each selling Holder and the
underwriters, if any, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such Holders and underwriters;
     (v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of the Company or any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each selling Holder of Notes registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, if used by the Company in
connection with the Exchange Offer and/or if used by the Company in connection
with the resale of applicable Notes under a Shelf Registration, or Prospectus;
and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders and the Managing Underwriters, if any, including those
to evidence compliance with Section 4(l) and with any customary conditions
contained in the underwriting agreement or other customary agreement entered
into by the Company. The actions set forth in clauses (iii), (iv), (v) and
(vi) of this Section 4(q) shall be performed at each closing under any
underwriting or similar agreement as and to the extent required thereunder.
          (q) If a Registered Exchange Offer is to be consummated, upon delivery
of the applicable Notes by the applicable Holders to the Company (or to such
other Person as directed by the Company) in exchange for the applicable Exchange
Notes, the Company shall mark, or caused to be marked, on such Notes so
exchanged that such Notes are being canceled in exchange for such Exchange
Notes. In no event shall such Notes be marked as paid or otherwise satisfied.
          (r) The Company will use reasonable commercial efforts (i) if the
Notes have been rated prior to the initial sale of such Notes pursuant to the
Purchase Agreement, to confirm such ratings will apply to such Notes or the
Exchange Notes, as the case may be, covered by a Exchange Offer Registration
Statement; or (ii) if such Notes were not previously rated, to cause the Notes
covered by a Registration Statement to be rated with at least one nationally
recognized statistical rating agency, if so requested by Majority Holders with
respect to the related Registration Statement or by any Managing Underwriters.
          (s) In the event that any Broker-Dealer shall underwrite any Notes or
Exchange Notes or participate as a member of an underwriting syndicate or
selling group or “assist in the distribution” (within the meaning of the Conduct
Rules of the National Association of Securities Dealers, Inc. (the “Conduct
Rules”)) thereof, whether as a Holder or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Company shall
assist such Broker-Dealer in complying with the requirements of such Conduct
Rules, including, without limitation, by:



--------------------------------------------------------------------------------



 



-14-

     (i) if such Conduct Rules shall so require, engaging a “qualified
independent underwriter” (as defined in such Rules) to participate in the
preparation of the Registration Statement to exercise usual standards of due
diligence with respect thereto and, if any portion of the offering contemplated
by such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Notes or Exchange
Notes;
     (ii) indemnifying any such qualified independent underwriter to the extent
of the indemnification of underwriters provided in Section 6 hereof; and
     (iii) providing such information to such Broker-Dealer as may be required
in order for such Broker-Dealer to comply with the requirements of such Conduct
Rules.
          (t) The Company shall use its reasonable commercial efforts to take
all other steps necessary to effect the registration of the Notes or the
Exchange Notes, as the case may be, covered by a Registration Statement.
          5. Registration Expenses; Remedies. (a) The Company shall bear all
expenses incurred in connection with the performance of its obligations under
Sections 2, 3 and 4 hereof and, in the event of any Shelf Registration
Statement, will reimburse the Holders of each of the Notes for the reasonable
fees and disbursements of up to one firm or counsel, as designated by the
Majority Holders to act as counsel for such Holders of such series in connection
therewith.
          (b) In the event that:
     (i) the Company fails to file Registration Statement on or before the date
specified for each such filing;
     (ii) a Registration Statement is not declared effective by the Commission
on or prior to the date specified for each such effectiveness;
     (iii) the Company fails to consummate a Registered Exchange Offer within
300 days of the Issue Date; or
     (iv) any Shelf Registration Statement and/or any Exchange Offer
Registration Statement is declared effective but thereafter ceases to be
effective or usable in connection with the resales of the Notes, during the
periods specified in this Agreement (each such event referred to in clauses
(i) through (iv) above, a “Registration Default”),
then the Company will pay additional interest (“Additional Interest”) to each
Holder of such Notes and/or Exchange Notes, as the case may be, with respect to
the first 90-day period immediately following the occurrence of the first
Registration Default with respect to such securities at a per annum rate of
0.25% on the principal amount of such Notes. The amount of the Additional
Interest will increase by an additional per annum rate of 0.25% with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
provided that the rate at which such Additional Interest accrues may in no



--------------------------------------------------------------------------------



 



-15-

event exceed 1.0% per annum on the principal amount at maturity of such Notes or
Exchange Notes.
     (c) The Company shall pay all accrued Additional Interest on each date on
which interest is paid in accordance with the Indenture to the DTC or its
nominee by wire transfer of immediately available funds or by federal funds
check and to holders of Certificated Notes by wire transfer to the accounts
specified by them or by mailing checks to their registered addresses if no such
accounts have been specified.
     (d) Following the cure of all Registration Defaults with respect to such
Registration Statements, the accrual of Additional Interest will cease.
          6. Indemnification and Contribution. (a)  The Company agrees to
indemnify and hold harmless each Holder of the Notes or Exchange Notes, as the
case may be, covered by any Registration Statement (including each Initial
Purchaser and, with respect to any Prospectus delivery as contemplated in
Section 4(g) hereof, each Exchanging Dealer), the directors, officers, employees
and agents of each such Holder and each Person who controls any such Holder
within the meaning of either the Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other Federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in such Registration Statement, as originally filed or
in any amendment thereof, or in any preliminary prospectus or the Prospectus, or
in any amendment thereof or supplement thereto, any Free Writing Prospectus used
in violation of this Agreement or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and jointly and
severally agree to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any such Holder
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have. The Company agrees to
indemnify or contribute as provided in Section 6(d) to Losses of each
underwriter of Notes or Exchange Notes, as the case may be, registered under a
Shelf Registration Statement, their directors, officers, employees or agents and
each Person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this Section 6(a), and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 4(p)
hereof.
          (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser and, with respect to any Prospectus delivery
as contemplated in Section 4(g) hereof, each Exchanging Dealer) severally agrees
to indemnify and hold harmless the Company,



--------------------------------------------------------------------------------



 



-16-

each of its directors, each of its officers who signs such Registration
Statement, and each Person who controls the Company within the meaning of either
the Act or the Exchange Act and each other Holder of securities covered by such
Registration Statement, its directors, officers and each person who controls
such other Holder within the meaning of the Act and the Exchange Act, to the
same extent as the foregoing indemnity from the Company to each such Holder, but
only with reference to written information relating to such Holder furnished to
the Company by or on behalf of such Holder expressly for use in any Registration
Statement and any Prospectus. This indemnity agreement will be in addition to
any liability which any such Holder may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ one separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. It is understood, however, that the
indemnifying party shall, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances, be liable for the fees and expenses of only one
firm of attorneys (in addition to local counsel) at any time for all such
indemnified parties. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. An indemnifying party
shall not be liable under this Section 6 to any indemnified party regarding



--------------------------------------------------------------------------------



 



-17-

any settlement or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party, which consent shall not be unreasonably withheld.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
“Losses”) to which such indemnified party may be subject in such proportion as
is appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided, however, that in no case shall any Initial Purchaser or any subsequent
Holder of any Notes or Exchange Notes be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Notes, or in the case of an Exchange Note, applicable to the Note that was
exchangeable into such Exchange Note, as set forth in the Purchase Agreement,
nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the indemnifying party and the indemnified party shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the sum of (x) the total net proceeds from the Initial
Placement (before deducting expenses) as set forth in the Purchase Agreement and
(y) the total amount of additional interest which the Company was not required
to pay as a result of registering the securities covered by the Registration
Statement which resulted in such Losses. Benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions as set forth in the Purchase Agreement and benefits received by any
other Holders shall be deemed to be equal to the value of receiving Notes or
Exchange Notes, as applicable, registered under the Act. Benefits received by
any underwriter shall be deemed to be equal to the total underwriting discounts
and commissions, as set forth on the cover page of the Prospectus forming a part
of the Registration Statement which resulted in such Losses. Relative fault
shall be determined by reference to, among other things, whether any alleged
untrue statement or omission relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
agree that it would not be just and equitable if contribution were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 6, each Person who controls a Holder within the



--------------------------------------------------------------------------------



 



-18-

meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of such Holder shall have the same rights to contribution as
such Holder, and each Person who controls any Issuer within the meaning of
either the Act or the Exchange Act, each officer of any Issuer who shall have
signed the Registration Statement and each director of any Issuer shall have the
same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).
          (e) The provisions of this Section 6 will remain in full force and
effect, regardless of any investigation made by or on behalf of any applicable
Holder or the Company or any of the officers, directors or controlling Persons
referred to in this Section 6 hereof, and will survive the sale by a Holder of
securities covered by a Registration Statement.
          7. Underwritten Registrations. (a)  If any of the Notes or Exchange
Notes covered by any Shelf Registration Statement are to be sold in an
underwritten offering, the Managing Underwriters shall be selected by the
Majority Holders after consultation with the Company.
          (b) No Person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such Person (i) agrees to sell such
Person’s Notes or Exchange Notes covered by such Shelf Registration Statement,
respectively and as the case may be, on the basis reasonably provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
          8. No Inconsistent Agreements. The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.
          9. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Majority Holders; provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Company
shall obtain the written consent of each the Initial Purchasers against which
such amendment, qualification, supplement, waiver or consent is to be effective.
Notwithstanding the foregoing (except the foregoing proviso), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Notes or Exchange Notes, as
the case may be, are being sold pursuant to a Registration Statement, and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders, determined on the basis of the Notes or Exchange Notes,
as the case may be, being sold rather than registered under such Registration
Statement.



--------------------------------------------------------------------------------



 



-19-

          10. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section 10, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture, with a copy in like manner to J.P. Morgan
Securities Inc. and the other Initial Purchasers;
     (b) if to you, initially at the respective addresses set forth in the
Purchase Agreement; and
     (c) if to the Company, initially at its address set forth in the Purchase
Agreement. All such notices and communications shall be deemed to have been duly
given at the time delivered personally, if personally delivered; two business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if telecopied; and on
the next business day, if timely delivered to a nationally recognized air
courier guaranteeing overnight delivery. The Initial Purchasers or the Company
by notice to the other parties may designate additional or different addresses
for subsequent notices or communications.
          11. Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders of Notes and the Exchange Notes. The Company
hereby agrees to extend the benefits of this Agreement to any Holder of Notes or
Exchange Notes, and any such Holder may specifically enforce the provisions of
this Agreement as if an original party hereto.
          12. Counterparts. This Agreement may be in signed counterparts, each
of which shall be an original and all of which together shall constitute one and
the same agreement.
          13. Headings. The headings used herein are for convenience only and
shall not affect the construction hereof.
          14. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.



--------------------------------------------------------------------------------



 



-20-

          15. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          16. Notes Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of the Notes or
Exchange Notes is required hereunder, the Notes or Exchange Notes, as
applicable, held by the Company or its Affiliates (other than subsequent Holders
of the Notes or Exchange Notes if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Notes or Exchange Notes)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
          17. Submission to Jurisdiction. By the execution and delivery of this
Agreement, the Company submits to the non-exclusive jurisdiction of any federal
or state court in the State of New York in any suit or proceeding arising out of
or relating to this Agreement or brought under federal or state securities laws.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company and the several Initial Purchasers.

            Very truly yours,


R.H. DONNELLEY CORPORATION
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President, General Counsel and Corporate Secretary     

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

            J.P. MORGAN SECURITIES INC.


For itself and on behalf of the
several Initial Purchasers
      By:   /s/ Earl E. Dowling         Authorized Signatory             

[Registration Rights Agreement]



--------------------------------------------------------------------------------



 



SCHEDULE I
J.P. Morgan Securities Inc.
Banc of America Securities LLC
Bear Stearns & Co. Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
Wachovia Capital Markets, LLC
Barclays Capital Inc.
BNP Paribas Securities Corp.
GE Capital Markets, Inc.
Greenwich Capital Markets, Inc.
ING Financial Markets LLC
Scotia Capital (USA) Inc.



--------------------------------------------------------------------------------



 



-23-

ANNEX A
          Each Broker-Dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
Broker-Dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a Broker-Dealer in connection with resales of
Exchange Notes received in exchange for Notes, where such Notes were acquired by
such Broker-Dealer as a result of market-making activities or other trading
activities. The Company has agreed that, starting on the Expiration Date (as
defined herein) of the Exchange Offer and ending on the close of business
180 days after the Expiration Date of the Exchange Offer, they will make this
Prospectus available to any Broker-Dealer for use in connection with any such
resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------



 



ANNEX B
          Each Broker-Dealer that receives Exchange Notes for its own account in
exchange for Notes, where such Notes were acquired by such Broker-Dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such Exchange
Notes. See “Plan of Distribution.”



--------------------------------------------------------------------------------



 



-25-

ANNEX C
Plan of Distribution
          Each Broker-Dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer, must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a Broker-Dealer in connection with resales of Exchange Notes received in
exchange for Notes, where such Notes were acquired as a result of market-making
activities or other trading activities. The Company has agreed that, starting on
the Expiration Date for the Exchange Offer and ending on the close of business
180 days after the Expiration Date for the Exchange Offer, they will make this
Prospectus, as amended or supplemented, available to any Broker-Dealer for use
in connection with any such resale. In addition, until                     ,
20___, all dealers effecting transactions in the Exchange Notes may be required
to deliver a prospectus.
          The Company will not receive any proceeds from any sale of Exchange
Notes by Broker-Dealers. Exchange Notes received by Broker-Dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Notes or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
Broker-Dealer and/or the purchasers of any such Exchange Notes. Any
Broker-Dealer that resells Exchange Notes that were received by it for its own
account pursuant to the Exchange Offer, and any broker or dealer that
participates in a distribution of such Exchange Notes, may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
Exchange Notes, and any commissions or concessions received by any such Persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a Broker-Dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.
          For a period of 180 days after the Expiration Date for the Exchange
Offer, the Company will promptly send additional copies of this Prospectus and
any amendment or supplement to this Prospectus to any Broker-Dealer that
requests such documents in the Letter of Transmittal. The Company has agreed to
pay all expenses incident to the Exchange Offer (including the expenses of one
counsel for each of the holder of the Notes) other than commissions or
concessions of any brokers or dealers and will indemnify the holders of the
Notes, as applicable (including any Broker-Dealers) against certain liabilities,
including liabilities under the Act.



--------------------------------------------------------------------------------



 



-26-

ANNEX D

[  ]   CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

         
 
Name:      
 
Address:
 
   
 
       
 
       
 
       

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the Exchange Notes in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of Exchange Notes
and it has no arrangements or understandings with any Person to participate in a
distribution of the Exchange Notes. If the undersigned is a Broker-Dealer that
will receive Exchange Notes for its own account in exchange for Notes, it
represents that the Notes to be exchanged for Exchange Notes were acquired by it
as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Notes; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

